DETAILED ACTION
This action is response to application number 17/193,672, amendment and remarks, dated on 06/27/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 rejection under 35 U.S.C. 112(b) withdrawn by applicant amendment. 

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Applicant in page 10 of remarks in regard to amendment, argues that “a network device comprising ... a processor to determine a priority for the session by using the S- NSSAT, wherein the priority indicates precedence for processing data of the session over data of another session.” Assuming for the sake of argument that an SST of LEE can be interpreted as some sort of “priority,” nothing in LEE discloses or suggests that the SST indicates precedence for processing data of the session over data of another session”.
Lee in ¶112 discloses For example, in the case of a basic safety message service, the V2X service ID is ‘0’ and the terminal can select the LTE RAT according to the RAT type (i.e., Tx profile) to send a basic safety message. In the case of an event notification message service, which may be used by a V2X terminal in the event of an emergency to notify a nearby V2X terminal of a dangerous situation, the V2X service ID is ‘1’ and the terminal can select the NR RAT corresponding to the Tx profile to transmit an event notification message. In the case of an extended sensors service, the V2X service ID is ‘2’ and the terminal may select at least one of the LTE RAT or the NR RAT to transmit an extended sensors service message.
	Lee in ¶116 discloses To support NR PC5 communication, a QoS model based on PQI (PC5 5QI) can be used. The PQI may include information regarding at least one of the priority level, packet delay budget, packet error rate, averaging window, or maximum data burst volume. In addition, the communication range value can be used together with the PQI to support NR PC5 communication. Table 1 below shows examples of the PQI.
	Lee in ¶149 discloses The AMF 1213 may transmit a registration accept message including the V2X service parameter information received from the PCF 1215 to the terminal 1210 (step 1250 in FIG. 12A). The V2X service parameter information included in the registration accept message may include a service ID (e.g., PSID or ITS-AID) designating the V2X service and a corresponding destination layer-2 ID, packet priority information (e.g., ProSe Per-Packet Priority (PPPP)) and corresponding packet delay budget information, a list of V2X services requiring privacy, and information on the V2X service type (e.g., V2V, V2P, V2I or V2N) or a V2X service ID (e.g., PSID or ITS-AID) and V2X frequency available for the service. The V2X service parameter information may include at least one of the mapping information between V2X service types and RAT types or mapping information between the LTE QoS model and the NR QoS model.
In other words, Lee discloses differentiating and providing a precedency in processing data of a session over another session as above exemplary paragraphs describe how to process data of a UE requested service and session having different level of emergency, priority and/or requirement by the network.  The network allocates the optimal network resources and network slices to meet the requested data processing requirement of variety of services and sessions including eMBB, URLLC, mMTC and eMBMS (¶6). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0313359 A1).

Claims 1, 9, Lee discloses a network device (RAN; Fig. 6, el. 613 or AMF; Fig. 6, el. 615) included in a network (Fig. 6; 3GPP network; ¶94), comprising: 
a communication interface (communication interface of the RAN (Fig. 6, el. 613 or AMF; Fig. 6, el. 615); Fig. 22, el. 2220; ¶235); and
a processor (controller; Fig. 22, el. 2210; ¶239) configured to: 
receive, via the communication interface (receiving registration request (requested NSSAI) Fig. 6, el. 620 via transceiver Fig. 22, el. 2220 of RAN and/or AMF), a request for a session (registration request (requested NSSAI); Fig. 6, el. 620), from a first device (UE; Fig. 6, el. 610) over a wireless link (Fig. 6; 3GPP network; ¶94), for a service (slice/service type, V2X, V2N, V2I, V2V, V2P; Fig. 7; service type; Fig.9), wherein the request includes a Single-Network Slice Selection Assistance Information (S-NSSAI) that is associated with the service (With reference to FIG. 6, the terminal 610 transmits a registration request message to the AMF 615 via the AN 613 to access the network (steps 620 and 630). At this time, the terminal 610 may include the desired slice information (requested NSSAI) in the registration request message. The requested NSSAI may include a list of S-NSSAIs. That is, the terminal 610 wishing to use a V2X service can send the AMF 615 the requested NSSAI including the S-NSSAI indicating the V2X slice by use of a registration request message. Upon receiving the registration request message, the AMF 615 determines whether the terminal 610 is allowed to use the requested slice (requested NSSAI) and transmits a registration accept message containing information on the slice available to the terminal (allowed NSSAI) to the terminal 610 (step 640); ¶95; In one embodiment, when a terminal (e.g., vehicle terminal, pedestrian terminal, or RSU) using a V2X service accesses the 3GPP network, it can transmit a registration request message containing a desired V2X slice ID (i.e., S-NSSAI indicating a desired V2X slice). This process is depicted in FIG. 6. An S-NSSAI indicating a V2X slice included in the registration request message is illustrated in FIG. 7. For example, a Toyota vehicle terminal having subscribed to the V2N service and the V2V service may include the following requested slice information (requested NSSAI) in the registration request message; ¶99; In the above example, the V2X service may be a service for a Toyota vehicle, and the SST value is “V2X” and the SD value is “Toyota” being a vehicle manufacturer. The requested slice information may include S-NSSAIs for V2V and V2N services instead of the S-NSSAI for a V2X service; ¶101); 
determine a priority for the session by using the S-NSSAI (determining priority and selecting network slices based on SST and SD included in the S-NSSAI which identify the service type in order to provide the service to the terminal; With reference to FIG. 7, the slice/service type (SST) for providing a V2X service can be V2X, V2N, V2I, V2V, V2P, or the like. The V2X SST values can represent vehicle communication services including V2N, V2I, V2V and V2P services. Vehicle communication services defined by standardization bodies other than 3GPP (e.g., DSRC, WAVE, and ITS) can also be identified by the SST values. As described above, the SST for providing the V2X services can be applied to various vehicle communication services without being limited to the services described in the disclosure; ¶97; In FIG. 7, the SST for each V2X service may have its own SST value. One S-NSSAI for a V2X service is composed of an SST value and an SD (slice differentiator) value. The SST value of an S-NSSAI refers to a V2X service, and the SD value thereof can refer to additional information other than the V2X service. In one embodiment, the SD value may indicate a vehicle manufacturer (e.g., BMW, Audi, Hyundai, or Toyota), a terminal manufacturer (e.g., Samsung, or Apple), a V2X service provider, or a mobile network operator (e.g., SKT, KT, AT&T, or Deutsche Telekom). The SD value is optional and may be not included in the S-NSSAI; ¶98; In one embodiment, when a terminal (e.g., vehicle terminal, pedestrian terminal, or RSU) using a V2X service accesses the 3GPP network, it can transmit a registration request message containing a desired V2X slice ID (i.e., S-NSSAI indicating a desired V2X slice). This process is depicted in FIG. 6. An S-NSSAI indicating a V2X slice included in the registration request message is illustrated in FIG. 7. For example, a Toyota vehicle terminal having subscribed to the V2N service and the V2V service may include the following requested slice information (requested NSSAI) in the registration request message; ¶99; In the above example, the V2X slice may be a service for a Toyota vehicle, and the SST value is “V2N” and the SD value is “Toyota” being a vehicle manufacturer. Also, in the above example, the V2V slice may be provided regardless of the terminal type, and the SST value may be “V2V” and the SD value may be not included. Upon receiving the requested slice (requested NSSAI) information from the terminal, the AMF determines whether the slice requested by the terminal is available and may transmit the terminal a registration accept message containing information on the slice available to the terminal (allowed NSSAI). The allowed NSSAI may have the same value as the requested NSSAI; ¶103; determining packet priority and priority level for the session based on requested S-NSSAI; ¶115; ¶116; Table 1), wherein the priority indicates precedence for processing data of the session over data of another session (prioritizing to process the data of the session identified by the registration request (requested NSSAI) by UE; With reference to FIG. 6, the terminal 610 transmits a registration request message to the AMF 615 via the AN 613 to access the network (steps 620 and 630). At this time, the terminal 610 may include the desired slice information (requested NSSAI) in the registration request message. The requested NSSAI may include a list of S-NSSAIs. That is, the terminal 610 wishing to use a V2X service can send the AMF 615 the requested NSSAI including the S-NSSAI indicating the V2X slice by use of a registration request message. Upon receiving the registration request message, the AMF 615 determines whether the terminal 610 is allowed to use the requested slice (requested NSSAI) and transmits a registration accept message containing information on the slice available to the terminal (allowed NSSAI) to the terminal 610 (step 640); ¶95; ¶103; ¶104; ¶112; ¶116; ¶149); and 
process, based on the determined priority, uplink data or downlink data of the session (processing the downlink and/or uplink data based on the S-NSSAT to select network slice as shown in Figs. 7& 8 and to select RAT type according to the service type to be supported as shown in Fig. 9 in order to establish and support the communication of the sessions between 3GPP network and user terminal accordingly; Fig. 8; The radio parameter information for receiving a V2X service when the terminal managed by the V2X AS is located outside the network coverage may include information on the radio frequency and the region to use the radio frequency. When the terminal is located outside the network coverage, it can receive a V2X service by using the radio parameter information stored in advance; ¶72; The mobile network operator can allocate suitable network resources to a service for each slice or a set of slices. Here, the network resource may indicate a specific NF or a logical resource or radio resource provided by the NF; ¶89; establishing and supporting user plane and control plane for the communication sessions between 3GPP network and user terminal; With reference to FIG. 10, the V2X AS 1015 may provide the V2X control function 1013 being the NF for providing the V2X service with information on the mapping between the V2X applications and the RAT types shown in FIG. 9 (step 1020). The V2X control function 1013 may forward the mapping information to the terminal 1010 (step 1030). Here, the V2X control function 1013 may send the mapping information to the terminal 1010 by using a user plane data message. When the mapping information is transmitted using a user plane message, the data is transferred from the V2X control function 1013 to the UPF (not shown) and then is transmitted from the UPF to the terminal 1010 via the (R)AN (not shown). Alternatively, the V2X control function 1013 can send the mapping information to the terminal 1010 by using a NAS signaling message of the control plane. When the mapping information is transferred using a control plane message, the signaling data may be transferred from the V2X control function 1013 to the PCF (not shown) and then be transmitted from the PCF to the terminal 1010 via the AMF (not shown) and the (R)AN, or the signaling data may be transferred from the V2X control function 1013 to the AMF without passing through the PCF and then be transferred from the AMF to the terminal 1010 via the (R)AN. Upon receiving the mapping information, the terminal 1010 may transmit a response message to the V2 control function 1013 (step 1040), and the V2 control function 1013 can forward the response message to the V2X AS 1015 (step 1050); ¶125).
Lee does not explicitly disclose a network device (base station/RAN) determining a priority for the session.  However Lee discloses a network device (base station/RAN), with help of the mobility management function (AMF) and after receiving selected network slice information, is enabled to determine a priority for the session requested by the UE using the S-NSSAI of the registration request (Fig. 6, el. 620) and to provide network access to the UE via the selected and determined network slice as shown in exemplary Fig. 8 (With reference to FIG. 6, the terminal 610 transmits a registration request message to the AMF 615 via the AN 613 to access the network (steps 620 and 630). At this time, the terminal 610 may include the desired slice information (requested NSSAI) in the registration request message. The requested NSSAI may include a list of S-NSSAIs. That is, the terminal 610 wishing to use a V2X service can send the AMF 615 the requested NSSAI including the S-NSSAI indicating the V2X slice by use of a registration request message. Upon receiving the registration request message, the AMF 615 determines whether the terminal 610 is allowed to use the requested slice (requested NSSAI) and transmits a registration accept message containing information on the slice available to the terminal (allowed NSSAI) to the terminal 610 (step 640); ¶95; ¶103; ¶104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to determine a priority for the session by a network device such as base station/RAN as taught by Lee in order to avoiding or reducing interference (¶1) and to providing communications in 5G system such as eMBB, URLLC, mMTC, eMBMS services (¶6).

Claims 2, 10, 18, Lee discloses wherein the network device includes one of: a wireless station; an Integrated Access and Backhaul (IAB) node; an IAB donor; or a Distributed Unit (DU) (RAN; Fig. 6, el. 613 or AMF; Fig. 6, el. 615; Depending on the type of service being described, the (R)AN may be referred to as an access network (AN) to which a terminal accesses for a V2N service or to an RSU for a V2I service. Here, the vehicle terminal may be a device embedded in the vehicle, or a terminal attached to the vehicle such as a smartphone or a dashboard camera; ¶60; ¶125).

Claims 3, 11, 19, Lee discloses wherein when the processor processes the downlink data, the processor is configured to: receive first data from a network component included in a network slice, which provides the service and is identified by the S-NSSAI; and transmit the first data to the first device (Fig. 8 shows RAN receiving data from other network components of the slice instance 2 or slice instance 3 of data network which provides the V2N slice service identified by the S-NSSAI; establishing and supporting user plane and control plane for the communication sessions between 3GPP network and user terminal; In one embodiment, UE A in FIG. 1 can communicate with the V2X AS via the V1 reference point to receive a V2N service. The V1 reference point is a logical reference point. For the actual data transmission between UE A and the V2X AS through the V1 reference point, the uplink data may be transmitted via the Uu reference point from UE A to the (R)AN, the N3 reference point from the (R)AN to the UPF, and the N6 reference point from the UPF to the data network, and the downlink data may be transmitted from the V2X AS to UE A over the reverse path; ¶64; With reference to FIG. 10, the V2X AS 1015 may provide the V2X control function 1013 being the NF for providing the V2X service with information on the mapping between the V2X applications and the RAT types shown in FIG. 9 (step 1020). The V2X control function 1013 may forward the mapping information to the terminal 1010 (step 1030). Here, the V2X control function 1013 may send the mapping information to the terminal 1010 by using a user plane data message. When the mapping information is transmitted using a user plane message, the data is transferred from the V2X control function 1013 to the UPF (not shown) and then is transmitted from the UPF to the terminal 1010 via the (R)AN (not shown). Alternatively, the V2X control function 1013 can send the mapping information to the terminal 1010 by using a NAS signaling message of the control plane. When the mapping information is transferred using a control plane message, the signaling data may be transferred from the V2X control function 1013 to the PCF (not shown) and then be transmitted from the PCF to the terminal 1010 via the AMF (not shown) and the (R)AN, or the signaling data may be transferred from the V2X control function 1013 to the AMF without passing through the PCF and then be transferred from the AMF to the terminal 1010 via the (R)AN. Upon receiving the mapping information, the terminal 1010 may transmit a response message to the V2 control function 1013 (step 1040), and the V2 control function 1013 can forward the response message to the V2X AS 1015 (step 1050); ¶125). 

Claims 4, 12, 20, Lee discloses wherein the processor is further configured to: schedule the first data for transmission to the first device based on the determined priority (scheduling transmission of data as shown in Fig. 8 by selecting the slice instance 2 (V2N) based on priority of the UE requested session and its service type (V2N) according to Figs. 7 and 8; establishing and supporting user plane and control plane for the communication sessions between 3GPP network and user terminal inherently requires scheduling the data for transmission to the UE based on the priority of the data of the selected network slice and service type; With reference to FIG. 10, the V2X AS 1015 may provide the V2X control function 1013 being the NF for providing the V2X service with information on the mapping between the V2X applications and the RAT types shown in FIG. 9 (step 1020). The V2X control function 1013 may forward the mapping information to the terminal 1010 (step 1030). Here, the V2X control function 1013 may send the mapping information to the terminal 1010 by using a user plane data message. When the mapping information is transmitted using a user plane message, the data is transferred from the V2X control function 1013 to the UPF (not shown) and then is transmitted from the UPF to the terminal 1010 via the (R)AN (not shown). Alternatively, the V2X control function 1013 can send the mapping information to the terminal 1010 by using a NAS signaling message of the control plane. When the mapping information is transferred using a control plane message, the signaling data may be transferred from the V2X control function 1013 to the PCF (not shown) and then be transmitted from the PCF to the terminal 1010 via the AMF (not shown) and the (R)AN, or the signaling data may be transferred from the V2X control function 1013 to the AMF without passing through the PCF and then be transferred from the AMF to the terminal 1010 via the (R)AN. Upon receiving the mapping information, the terminal 1010 may transmit a response message to the V2 control function 1013 (step 1040), and the V2 control function 1013 can forward the response message to the V2X AS 1015 (step 1050); ¶125; determining packet priority and priority level for the session based on requested S-NSSAI; ¶115; ¶116; Table 1).

Claims 5, 13, Lee discloses wherein the processor is further configured to: schedule the first data for transmission to the first device by assigning physical resource blocks (PRBs) associated with a particular priority (scheduling transmission of data as shown in Fig. 8 by selecting the slice instance 2 (V2N) based on priority of the UE requested session and its service type (V2N) according to Figs. 7 and 8, inherently requires assigning PRBs associated with the session with its particular priority for transmission of the data to/from the UE; establishing and supporting user plane and control plane for the communication sessions between 3GPP network and user terminal inherently requires scheduling the data for transmission to the UE based on the priority of the data of the selected network slice and service type and assigning PRBs accordingly; The radio parameter information for receiving a V2X service when the terminal managed by the V2X AS is located outside the network coverage may include information on the radio frequency and the region to use the radio frequency. When the terminal is located outside the network coverage, it can receive a V2X service by using the radio parameter information stored in advance; ¶72; The mobile network operator can allocate suitable network resources to a service for each slice or a set of slices. Here, the network resource may indicate a specific NF or a logical resource or radio resource provided by the NF; ¶89; With reference to FIG. 10, the V2X AS 1015 may provide the V2X control function 1013 being the NF for providing the V2X service with information on the mapping between the V2X applications and the RAT types shown in FIG. 9 (step 1020). The V2X control function 1013 may forward the mapping information to the terminal 1010 (step 1030). Here, the V2X control function 1013 may send the mapping information to the terminal 1010 by using a user plane data message. When the mapping information is transmitted using a user plane message, the data is transferred from the V2X control function 1013 to the UPF (not shown) and then is transmitted from the UPF to the terminal 1010 via the (R)AN (not shown). Alternatively, the V2X control function 1013 can send the mapping information to the terminal 1010 by using a NAS signaling message of the control plane. When the mapping information is transferred using a control plane message, the signaling data may be transferred from the V2X control function 1013 to the PCF (not shown) and then be transmitted from the PCF to the terminal 1010 via the AMF (not shown) and the (R)AN, or the signaling data may be transferred from the V2X control function 1013 to the AMF without passing through the PCF and then be transferred from the AMF to the terminal 1010 via the (R)AN. Upon receiving the mapping information, the terminal 1010 may transmit a response message to the V2 control function 1013 (step 1040), and the V2 control function 1013 can forward the response message to the V2X AS 1015 (step 1050); ¶125; determining packet priority and priority level for the session based on requested S-NSSAI; ¶115; ¶116; Table 1); or
overwrite second data, in a buffer for the network device, with the data when the priority is higher than a priority of the second data, wherein the buffer includes data to be transmitted to devices wirelessly linked to the network component.

Claims 6, 14, Lee discloses wherein when the processor processes the uplink data, the processor is configured to:
receive a scheduling request from the first device; and send a scheduling grant to the first device in response to the scheduling request, wherein the scheduling grant is generated based on the priority (base station/radio access node receiving a scheduling request from a terminal/ UE and the base station transmitting a grant to the terminal/UE is well known in the art, and generating of a session between terminal/UE and base station based on the priority of the communication session discloses by Lee, in accordance to the requested slice/service type as shown in Fig. 7; scheduling transmission of data as shown in Fig. 8 by selecting the slice instance 2 (V2N) based on priority of the UE requested session and its service type (V2N) according to Figs. 7 and 8; establishing and supporting user plane and control plane for the communication sessions between 3GPP network and user terminal inherently requires scheduling the data for transmission to the UE based on the priority of the data of the selected network slice and service type; In one embodiment, UE A in FIG. 1 can communicate with the V2X AS via the V1 reference point to receive a V2N service. The V1 reference point is a logical reference point. For the actual data transmission between UE A and the V2X AS through the V1 reference point, the uplink data may be transmitted via the Uu reference point from UE A to the (R)AN, the N3 reference point from the (R)AN to the UPF, and the N6 reference point from the UPF to the data network, and the downlink data may be transmitted from the V2X AS to UE A over the reverse path; ¶64; With reference to FIG. 10, the V2X AS 1015 may provide the V2X control function 1013 being the NF for providing the V2X service with information on the mapping between the V2X applications and the RAT types shown in FIG. 9 (step 1020). The V2X control function 1013 may forward the mapping information to the terminal 1010 (step 1030). Here, the V2X control function 1013 may send the mapping information to the terminal 1010 by using a user plane data message. When the mapping information is transmitted using a user plane message, the data is transferred from the V2X control function 1013 to the UPF (not shown) and then is transmitted from the UPF to the terminal 1010 via the (R)AN (not shown). Alternatively, the V2X control function 1013 can send the mapping information to the terminal 1010 by using a NAS signaling message of the control plane. When the mapping information is transferred using a control plane message, the signaling data may be transferred from the V2X control function 1013 to the PCF (not shown) and then be transmitted from the PCF to the terminal 1010 via the AMF (not shown) and the (R)AN, or the signaling data may be transferred from the V2X control function 1013 to the AMF without passing through the PCF and then be transferred from the AMF to the terminal 1010 via the (R)AN. Upon receiving the mapping information, the terminal 1010 may transmit a response message to the V2 control function 1013 (step 1040), and the V2 control function 1013 can forward the response message to the V2X AS 1015 (step 1050); ¶125; determining packet priority and priority level for the session based on requested S-NSSAI; ¶115; ¶116; Table 1).

Claims 7, 15, Lee discloses wherein the processor is further configured to: receive first data from the first device (UE A; Fig. 8) in accordance with the scheduling grant; and forward the first data to a network component on a network slice identified by the S- NSSAI (forwarding the UE originated data according to the schedules of the session priority and the selected slice network identified by the S- NSSAI and service type (V2N) to other network slice components (V2N) as shown in Fig. 8; Fig. 8 shows RAN transmitting uplink data to other network components of the selected slice instance 2 of data network which provides the V2N slice service selected and identified by the S-NSSAI; establishing and supporting user plane and control plane for the communication sessions between 3GPP network and user terminal; In one embodiment, UE A in FIG. 1 can communicate with the V2X AS via the V1 reference point to receive a V2N service. The V1 reference point is a logical reference point. For the actual data transmission between UE A and the V2X AS through the V1 reference point, the uplink data may be transmitted via the Uu reference point from UE A to the (R)AN, the N3 reference point from the (R)AN to the UPF, and the N6 reference point from the UPF to the data network, and the downlink data may be transmitted from the V2X AS to UE A over the reverse path; ¶64; With reference to FIG. 10, the V2X AS 1015 may provide the V2X control function 1013 being the NF for providing the V2X service with information on the mapping between the V2X applications and the RAT types shown in FIG. 9 (step 1020). The V2X control function 1013 may forward the mapping information to the terminal 1010 (step 1030). Here, the V2X control function 1013 may send the mapping information to the terminal 1010 by using a user plane data message. When the mapping information is transmitted using a user plane message, the data is transferred from the V2X control function 1013 to the UPF (not shown) and then is transmitted from the UPF to the terminal 1010 via the (R)AN (not shown). Alternatively, the V2X control function 1013 can send the mapping information to the terminal 1010 by using a NAS signaling message of the control plane. When the mapping information is transferred using a control plane message, the signaling data may be transferred from the V2X control function 1013 to the PCF (not shown) and then be transmitted from the PCF to the terminal 1010 via the AMF (not shown) and the (R)AN, or the signaling data may be transferred from the V2X control function 1013 to the AMF without passing through the PCF and then be transferred from the AMF to the terminal 1010 via the (R)AN. Upon receiving the mapping information, the terminal 1010 may transmit a response message to the V2 control function 1013 (step 1040), and the V2 control function 1013 can forward the response message to the V2X AS 1015 (step 1050); ¶125).

Claims 8, 16, Lee discloses wherein the processor is further configured to: receive a list of S-NSSAIs that are associated with services that devices are allowed to access from the network over wireless links to the network device (With reference to FIG. 6, the terminal 610 transmits a registration request message to the AMF 615 via the AN 613 to access the network (steps 620 and 630). At this time, the terminal 610 may include the desired slice information (requested NSSAI) in the registration request message. The requested NSSAI may include a list of S-NSSAIs. That is, the terminal 610 wishing to use a V2X service can send the AMF 615 the requested NSSAI including the S-NSSAI indicating the V2X slice by use of a registration request message. Upon receiving the registration request message, the AMF 615 determines whether the terminal 610 is allowed to use the requested slice (requested NSSAI) and transmits a registration accept message containing information on the slice available to the terminal (allowed NSSAI) to the terminal 610 (step 640); ¶95).

Claim 17, the limitation of claim 17 analyzed with respect to claim 1, the further limitation of claim 17 disclosed by Lee, a non-transitory computer-readable medium (memory of RAN/base station of Fig. 22; ¶239) comprising processor-executable instructions (¶239), when executed by a processor included in a network component (the above-described operations of the base station or terminal can be realized by providing a memory storing the corresponding program codes in a specific component of the base station or terminal. That is, the controller of the base station or terminal can perform the above-described operations by causing a processor or CPU (central processing unit) to read and execute the program codes stored in the memory; ¶239).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
8/29/2022